Pfeifer, J.,
dissenting. Winter told his doctor that he did not wish to be subjected to certain medical treatment, as was his constitutional right. See Cruzan v. Director, Missouri Dept. of Health (1990), 497 U.S. 261, 110 S.Ct. 2841, 111 L.Ed.2d 224. Nevertheless, Winter’s instructions were not followed, he was defibrillated, and subsequently suffered a stroke.
Anderson (the administrator of Winter’s estate) should have been afforded an opportunity to prove that the hospital was negligent, that Winter’s constitutional rights were violated, and that Winter suffered harm as a consequence. It is not certain that Anderson would have proven causation, but it was error to summarily foreclose the opportunity of proof. Medical experts were prepared to testify on behalf of the plaintiff that, “it was medically foreseeable that he [Winter] would suffer a stroke during the days immediately following defibrillation.” This statement strongly suggests that there was a factual dispute as to causation that ought to have survived summary judgment.
Contrary to the assertion of the majority opinion, the plaintiff was not seeking to recover because Winter’s life was prolonged. He was seeking to recover *89because the hospital staff failed to follow the instructions Winter had given them. He claimed that this negligence increased the likelihood that Winter would suffer a stroke. Not only did Winter suffer a stroke, he was incapacitated from that day until the day of his death. I respectfully dissent.
Resnick and Bowman, JJ., concur in the foregoing dissenting opinion.